Case 3:17-cv-00461-REP Document 453 Filed 04/03/19 Page 1 of 3 PageID# 11820



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division


LULA WILLIAMS, et al.,                      )
                                            )
                     Plaintiffs,            )
                                            )
      v.                                    )       Civil Action No. 3:17-cv-461 (REP)
                                            )
BIG PICTURE LOANS, LLC, et al.,             )
                                            )
                     Defendants.            )


               DEFENDANT MARTORELLO’S MOTION FOR LEAVE
                   TO FILE A SUR-REPLY IN OPPOSITION TO
               PLAINTIFFS’ MOTION TO COMPEL INFORMATION
           WITHHELD ON THE BASIS OF ATTORNEY-CLIENT PRIVILEGE

           Defendant Matt Martorello (“Martorello”), by counsel, pursuant to Local Rule

  7(F)(1), hereby seeks leave of Court to file a Sur-Reply in Opposition to Plaintiffs’ Motion

  to Compel Information Withheld on the Basis of Attorney-Client Privilege (Dkt. No. 340).

  The grounds for this motion are set forth in the accompanying Memorandum of Law.

           WHEREFORE, Martorello respectfully requests that the Court grant this Motion

  and for such other and further relief as the Court deems appropriate.

                                            Respectfully submitted,

                                            MATT MARTORELLO

                                            By:/s/ M. F. Connell Mullins, Jr.
                                            M. F. Connell Mullins, Jr. (VSB No. 47213)
                                            Email: cmullins@spottsfain.com
                                            Hugh McCoy Fain, III (VSB No. 26494)
                                            Email: hfain@spottsfain.com
                                            John Michael Erbach (VSB No. 76695)
                                            Email: jerbach@spottsfain.com
                                            Spotts Fain PC
                                            411 East Franklin Street, Suite 600
                                            Richmond, Virginia 23219
Case 3:17-cv-00461-REP Document 453 Filed 04/03/19 Page 2 of 3 PageID# 11821



                                   (804) 697-2000 (Telephone)
                                   (804) 697-2100 (Facsimile)

                                   Michael C. Witsch (admitted pro hac vice)
                                   Jonathan P. Boughrum (admitted pro hac vice)
                                   Richard L. Scheff (admitted pro hac vice)
                                   ARMSTRONG TEASDALE, LLP
                                   1500 Market Street
                                   12th Floor, East Tower
                                   Philadelphia, PA 19102
                                   Telephone: 215.246.3479
                                   Facsimile: 215.569.8228
                                   Email: mwitsch@armstrongteasdale.com
                                   Email: jboughrum@ armstrongteasdale.com
                                   Email: rscheff@ armstrongteasdale.com

                                   Michelle Lynne Alamo (admitted pro hac vice)
                                   ARMSTRONG TEASDALE, LLP
                                   4643 S. Ulster Street, Suite 800
                                   Denver, CO 80237
                                   Telephone: 720.722.7189
                                   Facsimile: 720.200.0679
                                   Email: malamo@armstrongteasdale.com

                                   Paul Louis Brusati (admitted pro hac vice)
                                   Tod Daniel Stephens (admitted pro hac vice)
                                   ARMSTRONG TEASDALE, LLP
                                   7700 Forsyth Blvd., Suite 1800
                                   St. Louis, MO 63105
                                   Telephone: 314.552.6602
                                   Facsimile: 314.613.8522
                                   Email: pbrusati@armstrongteasdale.com
                                   Email: tstephens@armstrongteasdale.com

                                   Counsel for Defendant Matt Martorello




                                     2
Case 3:17-cv-00461-REP Document 453 Filed 04/03/19 Page 3 of 3 PageID# 11822



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 3rd of April, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF System which will then send a notification of such filing

(NEF) to all counsel of record.

                                              By:/s/ M. F. Connell Mullins, Jr.
                                              M. F. Connell Mullins, Jr. (VSB No. 47213)
                                              Email: cmullins@spottsfain.com
                                              Spotts Fain PC
                                              411 East Franklin Street, Suite 600
                                              Richmond, Virginia 23219
                                              (804) 697-2000 (Telephone)
                                              (804) 697-2100 (Facsimile)

                                              Counsel for Defendant Matt Martorello




                                                 3
